Smith, C. J.,
(after stating the facts). The aspect of the nase, pressed with most earnestness in the argument here, grows out of the fact that the plaintiff, at a time when the goods could have been removed with safety, was not allowed to enter the warehouse and take possession of his own for that purpose, and it is assigned as error, that the instruction numbered 2, in those requested by the plaintiff to be given to the jury, was refused. The others following, and denied, are substantially embodied in that, and need not be separately considered. In place of these, the charge of the Court is fully set out, and seems, to us, to. more fairly present the merits of the controversy, as developed in the evidence, to the minds of the jury. The law is there laid down, both -carefully and with much accuracy, well calculated to aid *387and guide the jury to a just verdict. It certainly does not necessarily follow, that a want of due regard to the rights and interests of the plaintiff is manifested, in the refusal, at the time of the conflagration, under the attendant circumstances, when it was hoped the efforts then made to stay the progress of the fire would be successful, and the warehouse and what it contained be saved, to throw open its doors and expose them to increased hazard from entering sparks and depredation of others. The defendant owed no less a duty to others than to the plaintiff, and its efforts, with all the forces at command, seemed to have been directed to the preservation of all the goods in its custody.
The plaintiff was present to look after his, but other owners were not there; and it was not an unreasonable apprehension, that opening the house and giving indiscriminate access to the goods therein deposited, would result in a much greater loss.
There were, moreover, as is proved, a large number of cars blocking up the way, one hundred and fifty or more, and a large quantity of gunpowder in some of them, and the efforts of the men, under the direction of the officers, were mainly made to remove them, so that the flame passing along them might be arrested before reaching the warehouse, and this was well nigh accomplished, only one or two left, which it was found impracticable to move in time, and through these, the fire was communicated to the warehouse. According to the superintendent, if the cars could have been removed, the warehouse would not have been burned. It is unnecessary to repeat the testimony, as it is set out in full, but it tends to show energetic and well directed efforts to save the large property of others in its hands and its own, from, the spreading and consuming element that was devouring houses all around, and we do not see any error in the charge of the Court in regard to its responsibility. It must not be forgotten that one’s judgment, under *388such trying circumstances, is not as calm and deliberate in determining what then ought to be done, as afterwards upon a retrospect would have promised better results, and this severe rule of liability does not rest upon the custodian of another’s property. If an honest and reasonable effort is made, suggested, at the time, as the best line of action to be pursued, and this in good faith, and of this the peril to the defendant’s property gives full assurance, it exonerates from liability for loss. The warehouse, built of brick, and its roof slate covered, seems to have been deemed well nigh fireproof; and even now, in reviewing the past, it is not clear that the plaintiff should have been permitted to take away his goods, and thereby endanger, if not insure the destruction of the other goods; and if it were otherwise, and that the servants of the company erred in their action, it could hardly he imputed as negligence in them to so act upon an honest, though it may turn out to be a mistaken, judgment.
But the law is so fairly left to the jury in the charge, that nothing is required of us in support of its correctness. But little aid can assuredly be derived from adjudged cases, as the facts are seldom, if ever, the same, and the question of culpable neglect must, in each case, depend upon its own facts. It must be declared that there is no error, and the judgment is affirmed.
No error. Affirmed.